Exhibit 10.5

 

AMENDMENT NO. 2 TO

ADDITIONAL CONSIDERATION AGREEMENT

 

This AMENDMENT NO. 2 TO ADDITIONAL CONSIDERATION AGREEMENT (this “Amendment”) is
made as of                       , 2014, by and among American West Potash LLC,
a Delaware limited liability company (the “Company”), Apache County Land &
Ranch, LLC, a Nevada limited liability company (“Apache”), and The Karlsson
Group, Inc., an Arizona corporation (“Karlsson”), with respect to the following
facts:

 

RECITALS

 

WHEREAS, the Company and Karlsson entered into that certain Additional
Consideration Agreement dated as of August 1, 2012 (the “Original Agreement”);

 

WHEREAS, the Company, Apache, and Karlsson entered into that certain Amendment
to Additional Consideration Agreement dated as of April 15, 2013, amending the
Original Agreement (as so amended, the “Additional Consideration Agreement”);

 

WHEREAS, Prospect Global Resources, Inc., a Delaware corporation, Prospect
Global Resources, Inc., a Nevada corporation, the Company and Karlsson entered
into that certain Sixth Extension Agreement dated as of April 3, 2014 (the
“Sixth Extension Agreement”); and

 

WHEREAS, it is a requirement of the Sixth Extension Agreement that the Company,
Apache and Karlsson amend the Additional Consideration Agreement.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:

 

AGREEMENT

 

1.             Amendments.

 

(a)           Section 3(a) of the Additional Consideration Agreement is hereby
deleted and replaced in its entirety with the following:

 

“In accordance with the terms and conditions of this Agreement, the Company
hereby grants to Karlsson as additional consideration an amount equal to three
percent (3%) of one hundred percent (100%) of the Gross Sales of all Authorized
Minerals extracted and sold by the Company from the AWP Area (the “Additional
Consideration”). An example of the calculation of the Additional Consideration
is attached hereto as Exhibit “B.”

 

(b)           Exhibit B t the Additional Consideration Agreement is hereby
deleted and replaced in its entirety by Exhibit B to this Agreement.

 

--------------------------------------------------------------------------------


 

2.             Miscellaneous.

 

(a)           No Other Amendment.  Except as expressly amended by this Amendment
(and as the Additional Consideration Agreement may hereafter be amended,
including, but not limited to, by those certain Royalty Agreements executed in
favor of Karlsson by the Company and Apache, respectively, dated as of
                      , 2014), all provisions of the Additional Consideration
Agreement shall remain in full force and effect, and the parties thereto and
hereto shall continue to have all their rights and remedies under the Additional
Consideration Agreement. In the event of a conflict between the terms and
provisions of this Amendment and the terms and provisions of the Additional
Consideration Agreement, the provisions of this Amendment shall govern.

 

(b)           Relation to Original Agreement.  This Amendment constitutes an
integral part of the Additional Consideration Agreement. Upon the effectiveness
of this Amendment, each reference in the Additional Consideration Agreement to
“this Agreement,” “hereunder,” “hereof,” or words of like import referring to
the Additional Consideration Agreement, shall mean and be a reference to the
Additional Consideration Agreement as amended hereby.

 

(c)           Successors and Assigns.  This Amendment shall be binding on and
shall inure to the benefit of the parties hereto and their respective successors
and assigns except as otherwise provided herein.

 

(d)           Counterparts.  This Amendment may be executed by the parties
hereto on any number of separate counterparts, any of which may be executed and
transmitted by facsimile, and each of which shall be deemed an original and all
of which, taken together, shall be deemed to constitute one and the same
instrument.

 

(e)           Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the State of Arizona, without regard to its
principles of conflicts of law.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

 

THE COMPANY:

 

 

 

 

 

AMERICAN WEST POTASH LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name: Damon Barber

 

Title: President, CEO and Secretary

 

STATE OF                            

 

COUNTY OF                                  } SS.

 

On                                            before me,
                                                                                    ,
personally appeared
                                                                                    ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

Signature:

 

 

 

3

--------------------------------------------------------------------------------


 

 

APACHE:

 

 

 

 

 

APACHE COUNTY LAND & RANCH, LLC

 

a Nevada limited liability company

 

 

 

By: American West Potash LLC

 

Its: Sole Member

 

 

 

 

 

By:

 

 

Name: Damon Barber

 

Title: President, CEO and Secretary

 

STATE OF                            

 

COUNTY OF                                  } SS.

 

On                                            before me,
                                                                                    ,
personally appeared
                                                                                    ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

Signature:

 

 

 

4

--------------------------------------------------------------------------------


 

 

KARLSSON:

 

 

 

 

 

THE KARLSSON GROUP, INC.,

 

an Arizona corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

STATE OF                            

 

COUNTY OF                                  } SS.

 

On                                            before me,
                                                                                    ,
a notary public, personally appeared
                                                                                    ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

Certify under PENALTY OF PERJURY under the laws of the State of California that
the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature:

 

 

(Seal)

 

5

--------------------------------------------------------------------------------


 

Amendment No. 2 to Additional Consideration Agreement
Exhibit B

 

Exhibit “B”

 

Apache and American West Potash/Karlsson Group Royalty Calculation Example

 

Quarter Ending
(Mo./Yr.)

 

Quarterly Weighted
Averages Sales price
per Ton of Potash

 

Potash Sold (tons)*

 

Gross Sales ($)*

 

Total Royalty Due
(2%)*

 

Cumulative Royalty
Paid ($)*

 

Mar-14

 

$

494.33

 

1500.00

 

$

741,495.00

 

$

22,244.85

 

$

22,244.85

 

June-14

 

$

536.03

 

2290.00

 

$

1,227,508.70

 

$

36,825.26

 

$

59,070.11

 

Sep-14

 

$

506.04

 

2335.00

 

$

1,181,603.40

 

$

35,448.10

 

$

94,518.21

 

Dec-14

 

$

500.39

 

2250.00

 

$

1,125,877.50

 

$

33,776.33

 

$

128,294.54

 

 

--------------------------------------------------------------------------------